Title: To Thomas Jefferson from William H. Cabell, 5 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond. Oct: 5. 1807
                        
                        I now forward Major Newton’s letters of the 30th of September, and of the 1st. and 2nd of this month,
                            together with the extraordinary letter of Sir Robert Laurie to Major Newton, declaring his determination to put a stop to
                            all intercourse whatever between the squadron and our officers, unless he shall be permitted to carry on, with the British
                            Consul, a correspondence under seal—You will observe that the particular case which has induced this determination, is
                            that of his not having received an answer from the Consul to some letters forwarded about the last of August, under cover
                            to Major Newton—These letters being under seal, were not delivered, and, it appears by Major Newton’s letter of the 1st.
                            inst., are still in his possession, having been detained until some other business should afford an opportunity of sending
                            to the Squadron. He was about to return them a few days past, and to transmit certain documents from the Secretary of
                            State, when the receipt of Sir Robert Laurie’s letter prevented his attempting any farther intercourse—As the letters to
                            the Consul were of such a nature that they could not be delivered, and as Laurie was then just taking the command, I
                            regret that Major Newton had not an earlier opportunity of returning them, together with an explicit declaration of the
                            reasons which prevented their delivery—The case is not so urgent as to require to be immediately acted on: I shall
                            therefore await your instructions as to the course now proper to be pursued— I hope, however, I shall not be supposed to
                            entertain any doubts as to the propriety of rigorously enforcing the prohibitions of the Proclamation—I have the honor to
                            be with the highest respect, Sir, yr. Ob. St.
                        
                            Wm H: Cabell
                            
                        
                    